DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 6/14/2022 has been entered and claims 10-26 are cancelled, thus claims 1-9 are currently pending in this application. 
Allowable Subject Matter
  Claims 1-9 are allowed.
	The following is an examiner’s statement of reasons for allowance: the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display wherein “the insulating layer has an opening corresponding to the light-blocking area and an insulating pattern corresponding to the pixel
area; and a light control pattern at least partially surrounding the insulating pattern of the insulating layer and arranged in the opening corresponding to the light-blocking area,
wherein the opening of the insulating laver and the light control pattern do not overlap
the light-emitting element” as recited in claim 1; 	a display device wherein “the insulating layer has an opening corresponding to the light-blocking area and an insulating pattern corresponding to the pixel area” in combination with the limitation wherein “the light control pattern includes a reflective pattern and a light-blocking pattern, … wherein the display device further comprises a level pattern at least partially covering the light control pattern, and wherein an upper surface of the level pattern is coplanar with the reflective pattern” as recited in claim 7; and  	a display device wherein “the insulating layer has an opening corresponding to the light-blocking area and an insulating pattern corresponding to the pixel area” in combination with the limitation wherein “the light control pattern includes a reflective pattern, a support pattern, and a light-blocking pattern, wherein the reflective pattern and the support pattern are both arranged on a side and a bottom of the opening, wherein the light-blocking pattern is arranged on the bottom of the opening, wherein the support pattern is arranged under the reflective pattern, and wherein the light-blocking pattern is arranged under the support pattern” as recited in claim 8.
 	Claims 2-6 and 9 are also allowed for further limiting and depending upon allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892